ACCEPTED
                                                                                         03-15-00637-CV
                                                                                                 7997231
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   11/25/2015 3:59:34 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                  COURT OF APPEALS NO. 03-15-00637 -CV

                  TRIAL COURT CASE NO. D-1-GN-12-002873              FILED IN
                                                              3rd COURT OF APPEALS
                                                                   AUSTIN, TEXAS
AIRLINX COMMUNICATIONS, INC.                  §     COURT     OF   APPEALS
                                                              11/25/2015 3:59:34 PM
                                              §                   JEFFREY D. KYLE
                                              §                        Clerk
     Appellant,
                                              §
v.                                            §
                                              §     THIRD DISTRICT OF
                                              §     TEXAS
ULTRA ELECTRONICS ADVANCED                    §
TACTICALSYSTEMS, INC.                         §
                                              §
     Appellee.                                §      TRAVIS COUNTY, TEXAS


APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS APPEAL


TO THE HONORABLE THIRD COURT OF APPEALS:


     A. AIRLINX's president Tjalling Hoiska stated by affidavit on November 12,

       2015 at 1}3 that "The Notice of Appeal for this trial court case was

       mailed to the district clerk's office on or before August 14, 2015."

       The affidavit tracked exactly what the Court of Appeals asked for in its

       November 3, 20151etter at 1}2. Under Rule 9.2(b)(2) of the Texas Rules

       of Appellate Procedure, the court "may consider other proof" of the date

       of mailing.   So the Court asked for "other proof' and the Appellant

       provided it. The Appellee cannot disprove the Appellant's affidavit. The

                                                                                       1
APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS
APPEAL
      Appellee's accusation is unsubstantiated and uncalled for so the

      Appellant respectfully asks the court to disregard it and consider the

      Notice of Appeal filed timely.

    B. The Appellant's trial attorney will not continue his fee agreement to

      completion.    That fact coupled with an adverse arbitration award

      prejudiced the Appellant's ability to gain other legal representation. The

      Appellant has spent much time trying to retain counsel to represent it.

      However, insofar as the case's ministerial tasks are concerned including

      filing the Notice of Appeal, the Appellant's president and sole

      owner/shareholder has the authority to perform such tasks for his

      company even though it is an incorporated small business. Kunstoplast

      of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456 (Tex.

      1996) ("We hold, however, that Texas Rules of Appellate Procedure

      40(a)(1) and 41 (a)(1) do not preclude a nonlawyer from performing the

      specific ministerial task of depositing cash with a clerk in lieu of a cost

      bond.")

      Tjalling Hoiska, president and sole owner/shareholder respectfully

      requests the right to represent his small business pro se because he

      owns it 100%.        No one else will be hurt by Tjalling Hoiska's


                                                                                2
APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS
APPEAL
      representation of his own interest.       If the court will not grant Tjalling

      Hoiska the right to represent his small business, then he respectfully

      asks the court for an extension of time to retain counsel to represent the

      small business in addition to any other extensions of time. As alternate

      relief at least 45 days is requested to retain counsel.

      Lastly, the Appellant's first brief is due on December 3, 2015.           The

      Appellant respectfully requests that this brief's deadline be extended by

      45 days from this date or 90 days from this date if the Appellant is

      required to retain counsel.

                                       PRAYER

      Based on the foregoing, Appellant AIRLINX Communications, Inc.

      respectfully requests that the Court deny the Appellee's Motion to

      Dismiss Appeal and enter an order dismissing the Appellee's Motion to

      Dismiss Appeal and taxing all costs against Appellee.

                                    Respectfully submitted,

                                      ~({?.~
                                     Tjalling Ho1ska (thoiska@airlinx.com)
                                     AIRLINX Communications, Inc. (Appellant)
                                     Box 253
                                     Greenville, NH 03048
                                     Tel: (603) 291-0433

                                     Date:   Nt>VeJ11ke..-t 2-...'i, 2015
                                                                                   3
APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS
APPEAL
                          CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the above and foregoing

instrument, Appellant's Response to Appellee's Motion to Dismiss Appeal, was

delivered via efile on November 25, 2015 to the following:

Attorneys for the Defendant

Mark L. Hawkins (MHawkins@abaustin.com)
Jeffrey J. Hobbs (JHobbs@abaustin.com)
Andrew F. York (ayork@abaustin.com)
Armbrust & Brown, PLLC
100 Congress Ave., Suite 1300
Austin, Texas 78701 -2744
(512) 435-2371 - Direct Dial
(512) 435-2360- Facsimile



·~Y~
T JALLING HOISKA

Date: No\f®   ke.r-25 , 2015




                                                                               4
APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS
APPEAL